DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/967,631 filed 08/05/2020 by Florian Einoegg, Philipp Schlag, Martin Spaeth, and Markus Stoll.
Claims 15-25 and 27-28 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-25 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "large number" in claim 15 is a relative term which renders the claim indefinite.  The term "large number" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim does .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU (CN 206619669 U), SIERING (US 2014/0193686 A1), and MICHELITSCH (US 2011/0189527 A1).
With respect to claim 15.  LIU teaches a battery pack that includes front and rear end plates as well as a liquid cooling plate (abstract).  Each end of the pack includes one of a front plate 4 and a rear end plate 5 (page 3 lines 30-31) analogous so the claimed two end pressure plates.  There is included a middle part provided with a 
LIU teaches the cold plate 7 formed on the upper surface of the battery pack (page 3 lines 34-35).  Therefore LIU does not explicitly teach a cooling plate located on a bottom side of the cell stack.  
SIERING teaches a battery cell modules that includes a plate type cooling element on the bottom side of the storage cells (abstract).  Further included is a cooling duct system provided in the interior of the cooling element, the duct system in fluidic connection with a coolant inlet and outlets (abstract).  The inlet and outlets are arranged on a top face (abstract).  The storage cells stand up on the cooling plate, so that a bottom sides of storage cells may be connected and in thermal communication with the cooling plate 5 (paragraph 0030).  The cooling plate includes a duct system that is in 
At the time the invention was filed one having ordinary skill in the art would have been motivated to move the cold plate of LIU to be on the bottom of the cell modules as taught by SIERING, as this is a simple rearrangement of parts and would have had achieved predictable results.  In the present case both LIU and SIERING teaches cold plates connecting to a duct system in a pressure plate, and then SIERING teaches that such connections may be done while the cooling plate is on the bottom, further SIERING teaches that the cooling plate on the bottom will still allow for the battery cells to be in thermal contact with the cooling plate, and therefore the movement of the cooling plate from the top from LIU to the bottom of SIERING, would have achieved predictable results at the time the invention was filed.  
LIU teaches connection of multiple battery packs (figure 8).  Further the end plate 6 includes at least water inlet channel 61 and outlet channel 62 (page 4 lines 16-20 and Figure 8).  Therefore LIU does not explicitly teach a coolant line which is guided along the top side of the stacks, and fluidically couple to coolant connections of the battery modules, which coolant connections are guided through the intermediate pressure plate on the top side of the cell stack.  
MICHELITSCH teaches an energy storage module 10 comprising a plurality of cells (paragraph 0044).  There are planar shaped cooling elements 22 arranged between the cells (paragraph 0046).  The cooling element are connected to a cooling 
At the time the invention was filed, one having ordinary skill in the art would have been motivated to arrange the coolant connectors of LIU to be placed at the top of the battery modules as taught by MICHELITSCH, as this is a mere rearrangement of parts, as MICHELITSCH teaches that the coolant connectors on the top of the battery modules allow for fluid tight connection without further components being necessary (paragraph 0071).  Therefore moving the connectors between the modules of LIU, such as connectors 61 and 62 to be at the top as taught by MICHELITSCH would have been obvious at the time the invention was filed.  
With respect to claim 16.  LIU teaches the battery pack includes a first and second fixing plates 2 and 3 (page 3 lines 26-28).  These fixing plates are taken to be analogous to the claimed two clamps.  
With respect to claim 17.  LIU teaches as seen in Figures 2 and 7 at least a portion of the middle end plate 6 protrudes through the fixing plates 2 and 3, and this is taken to be positively connected.  
With respect to claim 18.  LIU teaches that an upper part of the battery pack is connected with a bracket 8 (page 3 lines 34-35).  The end of the bracket is provided with a power line terminal 81 (page 3 lines 37-38).  The bracket is taken to be analogous to the claimed cell contacting system.  As seen in Figure 7, the bracket includes at least an opening for the coolant line, connectors 71 and 72 (see Figures 6-7).  
With respect to claim 19.  LIU teaches at least the cold plate includes a liquid flow inlet 71 and outlet 72 which then connects to the end plates for their inlet 61 and outlet channels 62 (page 4 lines 16-20).  
With respect to claim 20.  LIU teaches the two stubs 71 and 72 are arranged next to each other in the width direction.  LIU does not explicitly teach that the two stubs 71 and 72 are located on the top of the cooling plate.  However, as combined with SIERING as noted above the cooling plate would be located on the bottom of the module, and therefore the stubs of LIU as modified by SIERING would be located on the top side of the cooling plate.  
With respect to claim 21.  The combination of LIU, SIERING, and MICHELITSCH would teach the inlet and outlet passages from the cooling plate extend and connect across the intermediate plate 6 of LIU in order to connect to the adjacent battery pack.  
With respect to claim 22.  LIU as noted above teaches the cold plate includes liquid flow inlet 71 and outlet 72 which connects to the intermediate plate 6 (page 4 lines 
With respect to claim 23.  MICHELITSCH teaches as seen in Figure 1, the joining between the connecting piece 24 and the coolant lines 26 forms a T-piece shaped element, there is a first and a second T-piece shaped elements on either side of the module (see Figure 1).  
With respect to claim 24.  MICHELITSCH teaches as seen in Figure 1 the coolant lines are arranged parallel to the top side of the cell stack, and as modified with LIU, this would be oriented in a width direction, specifically LIU teaches as seen in Figure 8, the two packs are attached next to each other.  
With respect to claim 25.  LIU teaches as seen in Figure 6 the inlet 71 and outlet 72 are arranged one behind the other in the stacking direction (Figure 6).  MICHELITSCH teaches as seen in Figure 1 shows the T-sections 24 and 26 and are arranged next to each other.  
With respect to claim 27.  LIU teaches as seen in Figure 8at least two battery modules are arranged next to one another along a width direction.  Further the coolant line is guided in the width direction.  Combined with MICHELITSCH above then teaches the coolant lines 26 arranged along the top of the cell stacks, and therefore as combined with LIU will go in the width direction.  
With respect to claim 28.  LIU teaches the battery is used in an automobile (page 1 lines 33-34).  Therefore the application of the battery on a vehicle would have been obvious at the time the invention was filed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722